Citation Nr: 0325855	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  01-10 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for service-connected 
arthritis of the lumbar spine with spinal stenosis and 
limitation of motion, currently rated 40 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and  his spouse


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo

INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision from 
the Los Angeles, California, Department of Veterans Affairs 
(VA) Regional Office (RO) which granted an increased, 40 
percent, rating for the service-connected arthritis of the 
lumbar spine with spinal stenosis and limitation of motion.  
The veteran indicated continued disagreement with that 
rating.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The veteran and his spouse testified at a hearing held at the 
RO before the undersigned acting Veterans Law Judge in 
November 2002.

The veteran in a Statement in Support of Claim, received in 
February 1995, essentially asserted that he is entitled to an 
increased rating for his service-connected trauma to Muscle 
Groups XIX and XX.  During his hearing in November 2002, the 
veteran's representative requested that the veteran be 
considered for a total disability rating due to individual 
unemployability (TDIU).  As these issues have not yet been 
addressed, they are referred to the RO to take the necessary 
steps to fully develop and adjudicate them.


REMAND

After careful review of the record, the Board finds that 
additional development is required before the issue of 
entitlement to a disability evaluation in excess of 40 
percent for arthritis of the lumbar spine with spinal 
stenosis and limitation of motion can be decided.     

Subsequent to the filing of the claim at issue, the Veterans 
Claims Assistance Act of 2000 (or "VCAA") was signed into 
law.  This legislation is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VCAA, 38 U.S.C.A. § 5103A (West 2002).  
Regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.

The VCAA provides that upon receipt of a complete or 
substantially complete application, the VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA that is necessary to substantiate the 
claim.  VCAA, 38 U.S.C.A. §§ 5103, 5103A (West 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record, the Board finds 
that the requirements of the VCAA have not been satisfied 
with respect to the issue on appeal because the RO did not 
yet notify the veteran of the VCAA.  The Board can no longer 
notify a claimant of the VCAA under the authority of its 
regulations.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, the 
Board must remand this matter to the RO for notification of 
the VCAA and the RO should ensure that development action 
required by the VCAA has been completed.   
   
The Board also notes that while this appeal was pending, the 
applicable rating criteria for intervertebral disc disease 
and lumbar spine disabilities were amended effective 
September 23, 2002 and were amended again effective September 
26, 2003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); 68 Fed. Reg. 51454-51458 (August 27, 2003).  Review 
of the record reveals that the veteran has not yet been 
notified of the revised rating criteria for lumbar spine 
disabilities.  The Board finds that the RO should notify the 
veteran of these revised regulations.    

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  VCAA.  38 U.S.C. 
§ 5103A(b)(1), (2).  In the present case, the Board finds 
that another VA examination is necessary since the medical 
evidence of record shows that the veteran has neurological 
manifestations due to the service-connected lumbar spine 
disability.  In a November 2002 statement, Dr. R.L., a 
neurologist, stated that the veteran had a neurological 
problem which includes progressive weakness in his lower 
extremities and difficulty controlling his bladder and this 
problem relates to his lumbar canal stenosis.  Thus, the 
Board finds that the veteran should be afforded another 
examination to determine the severity of his lumbar spine 
disability and whether the lumbar spine disability causes any 
objective neurological abnormalities.    

Review of the record reveals that the veteran receives 
treatment for the lumbar spine disability at the West Los 
Angeles VA Medical Center.  Treatment records dated to 
September 2002 are associated with the claims folder.  
Pursuant to the VCAA, the Board finds that the RO should 
attempt to obtain and associate with the claims folder the VA 
treatment records dated from September 2002.  

The Board also notes that review of the record reveals that 
the RO granted the 40 percent disability rating for the 
veteran's lumbosacral spine with spinal stenosis and 
limitation of motion, effective April 3, 2000.  However, the 
record shows that the veteran applied for an increased rating 
for this low back disability in February 22, 1995 and this 
claim was not adjudicated until 2000, when the veteran filed 
another claim for an increased rating.  On remand, the RO 
should consider entitlement to an earlier effective date for 
an increased rating for the disability.  

Accordingly, this appeal is remanded for the following:

1.  The RO should send the veteran a VCAA 
letter.

2.  The RO should make an attempt and 
obtain the veteran's VA treatment records 
showing treatment of the lumbar spine 
disability from the West Los Angeles VA 
medical center dated from September 2002.  

3.  When the above development has been 
completed, the RO should arrange for the 
veteran to undergo a VA orthopedic and 
neurological examination to determine the 
nature and severity of the service-
connected arthritis of the lumbar spine 
with spinal stenosis and limitation of 
motion.  The claims files must be 
provided to the examiner and 
consideration of such should be reflected 
in the completed examination report.  All 
indicated studies, including X-rays 
should be performed.  The examiner should 
specify the range of motion (forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation) of the lumbar spine in degrees.  
The examiner should indicate whether the 
veteran has incapacitating episodes 
(necessitating bed rest and treatment by 
a physician) having a total duration of 
at least 6 weeks during the past 12 
months.  The examiner should indicate if 
there is evidence of objective neurologic 
abnormalities due to the lumbar spine 
disability.  The examiner should indicate 
if there is evidence of sciatic 
neuropathy with characteristic pain, 
demonstrable muscle spasm, and absent 
ankle jerk or other neurological findings 
appropriate to the site of the diseased 
disc with little intermittent relief.   

The examiner should specify the 
functional loss, if any, caused by the 
lumbar spine disability.  The examiner 
should indicate if there is functional 
loss due to pain, pain on movement, 
weakened movement, excess fatigability or 
incoordination on movement, and whether 
the pain significantly limits functional 
ability during flare-ups or when the 
lumbar spine is used repeatedly over 
time.  If functional loss is detected, 
the examiner should indicate what 
objective evidence supports this finding.  
The functional loss should be expressed 
in terms of additional range of motion 
loss.  The examiner should also indicate 
if there is any clinical evidence to 
support the veteran's subjective 
complaints.  The examiner should also 
provide an opinion concerning the impact 
of the disability on the veteran's 
ability to work.

The rationale for all opinions expressed 
should also be provided.

4.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issue of entitlement to an increased 
rating for arthritis of the lumbar spine 
with spinal stenosis and limitation of 
motion from February 1995.  Consideration 
should be given to both the former and 
the revised criteria for evaluating spine 
disabilities.  Consideration should also 
be given to entitlement to an 
extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b) (2003).  If all the 
desired benefits are not granted, an 
appropriate supplemental statement of the 
case should be furnished to the veteran.  
He should be afforded an opportunity to 
respond to the supplemental statement of 
the case before the claims folder is 
returned to the Board for further 
appellate consideration.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order. No action is required on the part of the veteran or 
his representative until further notice is received. By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition warranted in this case. The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. L. Krasinski
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




